Exhibit 10.16

FIFTH AMENDMENT TO CREDIT AGREEMENT

This Fifth Amendment to Credit Agreement (this “Amendment”) is entered into as
of December 9, 2015, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
October 1, 2013 (as amended from time to time, including by that certain First
Amendment to Credit Agreement dated as of April 23, 2014, that certain Second
Amendment to Credit Agreement dated as of June 17, 2014, that certain Third
Amendment to Credit Agreement dated as of September 19, 2014 and that certain
Fourth Amendment to Credit Agreement dated as of April 6, 2015, collectively,
the “Agreement”). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Section 1.1(c) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(c) Letter of Credit Subfeature. As a subfeature under the Line of Credit, Bank
agrees from time to time during the term thereof to issue or cause an affiliate
to issue standby letters of credit for the account of Borrower (each, a “Letter
of Credit” and collectively, “Letters of Credit”); provided however, that the
aggregate undrawn amount of all outstanding Letters of Credit (the “Letters of
Credit Sublimit”) shall not at any time exceed Seven Million Dollars
($7,000,000). The form and substance of each Letter of Credit shall be subject
to approval by Bank, in its sole discretion. Each Letter of Credit shall be
issued for a term not to exceed three hundred sixty five (365) days, as
designated by Borrower; provided however, if on the Line of Credit maturity date
(or the effective date of any termination of this Agreement) there are any
outstanding Letters of Credit, Borrower shall provide to Bank cash collateral in
an amount equal to at least one hundred percent (100%) of the face amount of any
such Letter of Credit, plus all interest, fees and costs due or to become due in
connection therewith to secure the obligations related to such Letter of Credit.
The undrawn amount of all Letters of Credit shall be reserved under the Line of
Credit and shall not be available for borrowings thereunder. Each Letter of
Credit shall be subject to the additional terms and conditions of the Letter of
Credit agreements, applications and any related documents required by Bank in
connection with the issuance thereof. Each drawing paid under a Letter of Credit
shall be deemed an advance under the Line of Credit and shall be repaid by
Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit. In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.”

2. The Borrowing Base Certificate incorporated as part of the Loan Documents
hereby is replaced with the Borrowing Base Certificate attached hereto.

3. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.



--------------------------------------------------------------------------------

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

5. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

6. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a) this Amendment, duly executed by Borrower; and

(b) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from Borrower’s account at Bank.

7. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NIMBLE STORAGE, INC.

By:  

/s/ Suresh Vasudevan

Title:  

Chief Executive Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:  

/s/ Megan Mix

Title:  

Vice President

[Signature Page to Fifth Amendment to Credit Agreement]



--------------------------------------------------------------------------------

LOGO [g139469g95x27.jpg]

  BBC Exhibit Accounts Receivable Financing

Collateral Summary and Reconciliation Covering Collateral Activity for Period

 

 

From:  

                          To:                            

The following is submitted as a reconciliation of the current aging to that of
the previous month.

 

              TOTAL  

1.

   PREVIOUS ACCOUNTS RECEIVABLE AGING BALANCE:      $—     

2.

           ADD: GROSS INVOICES      $—                 DEDUCT: CREDIT MEMOS     
$—     

3.

           DEDUCT: CASH RECEIPTS      $—                 DEDUCT: DISCOUNTS     
$—     

4.

   JOURNAL ENTRIES:               DEBITS (REFUNDS & OTHER ADJUSTMENTS; DESCRIBE)
     $—                 CREDITS (WRITE OFFS, ETC)      $—                 OTHER
CREDIT ADJUSTMENTS (DESCRIBE)      $—     

5.

   CONTROL BALANCE (SUM OF LINES 1 THROUGH 4)      $—             

 

 

 

6a.

   GENERAL LEDGER BALANCE   $—     

6b.

   CURRENT ACCOUNTS RECEIVABLE AGING:   $—     

7.

   LESS: INELIGIBLE RESERVE PER EXHIBIT 1      $—     

8.

   NET ELIGIBLE ACCOUNTS RECEIVABLE (Line 5 minus Line 7)      $—     

9.

   MAXIMUM ADVANCE ON ACCOUNTS RECEIVABLE         80%   OF LINE 8      $—     

10

   MAXIMUM BORROWING BASE (LINE 9 OR CREDIT LINE LIMIT, WHICHEVER IS LOWER)     
$—                 CREDIT LINE LIMIT:   $15,000,000               LESS: STANDBY
LC SUBLIMIT:   $  7,000,000               ADJUSTED CREDIT LINE LIMIT:  
$  8,000,000   

11

   LESS: OUTSTANDING LOAN BALANCE AS OF END OF MONTH      $—     

12

   AVAILABILITY (OVERADVANCE) LINE 10 MINUS LINE 11      $—     

The above accounts are assigned to Wells Fargo Bank N.A. and security interest
granted in accordance with terms and conditions of the existing continuing
security agreement between the undersigned and Wells Fargo Bank N.A. to which
reference is made. We hereby certify that the forgoing is true and correct in
all particulars and the accounts describe above as collateral for loans
represent accounts which conform to all representations and warranties set forth
in said agreement.

 

Company Name NIMBLE STORAGE, INC.

     Wells Fargo Bank N.A

Company Address 211 RIVER OAKS PARKWAY

                                SAN JOSE, CA 95134

   Received By    

 

By: Authorized Signature

 

 

    

Title                 

          Date                                 Date                       
        Office                     



--------------------------------------------------------------------------------

LOGO [g139469g95x27.jpg]

  BBC Exhibit Accounts Receivable Financing

 

 

Exhibit 1 to Borrowing Base Certificate Dated:

      

Ineligible Accounts Receivable:

  

Past Due From Invoice Date Over 90 Days

   $ —     

Credits Over 90 Days

   $ —     

Government

   $ —     

Eligible Foreign Accounts up to 25% of total eligible A/R

   $ —     

Affiliate

   $ —     

Other (Identify)

   $ —     

20% Cross Aged Accounts

   $ —     

Concentrations Over 25% (50% with respect to Avnet, Inc.)

   $ —     

Contra

   $ —        

 

 

 

TOTAL INELIGIBLE (Transfer to Line 7 of Certificate)

   $ —     

 

LOGO [g139469g0329051213002.jpg]